Citation Nr: 1620367	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  13-28 592A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for a shoulder disability.

3.  Entitlement to service connection for a heart disorder, to include myocardial infarction and coronary artery disease.

4.  Entitlement to service connection for Crohn's disease.

5.  Entitlement to service connection for left ear hearing loss disability.

6.  Entitlement to an initial compensable evaluation for right ear hearing loss disability.

7.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from July 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

In this case, new evidence was added to the record following the Board's issuance of a decision in February 2016.  As this evidence included that which was not previously considered by the Board, the previous decision by the Board must be vacated, and a new decision which considers this evidence must be issued in its place.  

Accordingly, the February 1, 2016 Board decision addressing the issues listed above is vacated.




	                        ____________________________________________
MICHAEL A. PAPPAS
	Veterans Law Judge, Board of Veterans' Appeals




